Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of [    ], 2019, is by and
between Elastic N.V., a Dutch public limited company (naamloze vennootschap)
(“Acquiror”) and [Stockholder Name] (the “Stockholder”).

WHEREAS, the Stockholder is, as of the date hereof, the record or beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of capital stock (the “Company Shares”) of
Endgame, Inc., a Delaware corporation (the “Company”), set forth opposite the
name of the Stockholder on Schedule I hereto;

WHEREAS, Acquiror, Avengers Acquisition Corp., a Delaware corporation and direct
wholly-owned subsidiary of Acquiror (“Merger Sub”), the Company, and Shareholder
Representative Services LLC, solely in its capacity as the representative, agent
and attorney-in-fact of the Securityholders are parties to that certain
Agreement and Plan of Reorganization, dated as of June 4, 2019 (as may be
amended, restated or modified from time to time, the “Merger Agreement”),
pursuant to which, subject to the terms and conditions thereof, Merger Sub will
merge with and into the Company (the “Merger”), whereupon the separate corporate
existence of Merger Sub shall cease and the Company shall continue as the
surviving corporation of the Merger as an indirect wholly-owned subsidiary of
Acquiror (the “Surviving Corporation”); and

WHEREAS, as a condition to the willingness of Acquiror to enter into the Merger
Agreement and as an inducement and in consideration therefor, the Stockholder
(solely in the Stockholder’s capacity as a holder of the Subject Shares (as
defined below)) has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Acquiror as follows:

(a) The Stockholder (i) is the record or beneficial owner of the Company Shares
(together with any Company Shares which such Stockholder may acquire of record
or as a beneficial owner at any time in the future during the term of this
Agreement, the “Subject Shares”) set forth opposite such Stockholder’s name on
Schedule I to this Agreement and (ii) except as set forth in Schedule I to this
Agreement, does not hold or have any beneficial ownership interest in any other
Company Shares or any restricted stock, option (including any granted pursuant
to the Plan), or warrant to acquire Company Shares or other right or security
convertible into or exercisable or exchangeable for Company Shares.

(b) The Subject Shares are not subject to any Liens or to any rights of first
refusal, rights of first offer, call option rights, or redemption rights, or any
other similar rights, and the Stockholder has not granted to any third party any
such rights with respect to any such Subject Shares. All information set forth
in Schedule I to this Agreement is accurate, correct and complete.

(c) None of the Subject Shares are subject to any proxies, powers of attorney,
voting trust, voting agreement or any similar agreement with respect to the
matters set forth in Section 3 hereof which have not been revoked or which will
not be revoked in connection with this Agreement.

(d) If the Stockholder is an entity, the Stockholder has all requisite power and
authority to or, if the Stockholder is an individual, has the legal capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the
Stockholder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Stockholder and no further action is required on the part of the
Stockholder to



--------------------------------------------------------------------------------

authorize this Agreement and the consummation of the transactions contemplated
hereby. This Agreement has been validly executed and delivered by the
Stockholder and, assuming due authorization, execution and delivery of this
Agreement by Acquiror, constitutes the valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency,
moratorium, the relief of debtors and enforcement of creditors’ rights in
general.

(e) The execution, delivery and performance by the Stockholder of this Agreement
and the consummation of the transactions contemplated hereby will not Conflict
with (i) any provision of the charter or similar governing documents of the
Stockholder, if the Stockholder is an entity or (ii) any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to the Subject
Shares owned by Stockholder. No consent, approval, authorization, registration,
license or permit from any Governmental Entity is required for the performance
by the Stockholder of its obligations hereunder and the consummation of the
transaction contemplated hereby, other than as expressly contemplated by the
Merger Agreement.

(f) The Stockholder has received a copy of the Merger Agreement and certain
other agreements and materials distributed to the Stockholder with respect to
the Merger and the other transactions contemplated by the Merger Agreement, and
has carefully read and understands the scope and effect of the provisions of
this Agreement, the Merger Agreement, and such other agreements and materials
contemplated thereby and has discussed the foregoing with the Stockholder’s
professional advisors (including legal counsel) to the extent the Stockholder
has deemed necessary. The Stockholder has had an opportunity to review with his,
her or its own advisors the legal, tax, financial and other consequences of the
Merger and the transactions contemplated by this Agreement, the Merger Agreement
and such other documents and information as the Stockholder has deemed
appropriate to make his, her or its own analysis and decision to enter into this
Agreement and any other agreements in connection with the Merger and the other
transactions contemplated by the Merger Agreement to which the Stockholder is a
party and to approve the Merger. The Stockholder understands and agrees that
(x) except as expressly set forth in this Agreement, none of Acquiror, the
Company or any of their Affiliates or their respective Representatives is making
any representation or warranty to the Stockholder of any kind, express, implied,
or statutory, in connection with the Merger or the other transactions
contemplated by the Merger Agreement, and (y) the Stockholder must rely solely
on his, her or its advisors (including legal counsel) and must not rely (and is
not entitled to rely) on any statements or representations or warranties made by
Acquiror, the Company or any of their Affiliates or their respective
Representatives. The Stockholder understands that the Stockholder (and not
Acquiror, the Company, the Surviving Corporation, or any of their respective
Affiliates) shall be responsible for the Stockholder’s tax liability that may
arise as a result of the Merger or the other transactions contemplated by the
Merger Agreement.

SECTION 2. Representations and Warranties of Acquiror. Acquiror represents and
warrants to the Stockholder as follows:

(a) Acquiror is a Dutch public limited company (naamloze vennootschap) duly
organized, validly existing and in good standing under Dutch Law.

(b) Acquiror has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement.

(c) This Agreement has been duly executed and delivered by Acquiror and
constitutes the valid and binding obligations of Acquiror, enforceable against
Acquiror in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency, moratorium, the relief of debtors and
enforcement of creditors’ rights in general.

(d) The execution and delivery by Acquiror of this Agreement and the
consummation of the transactions contemplated hereby, will not Conflict with any
Contract to which Acquiror is a party or by which Acquiror’s properties or
assets are bound. The consummation by Acquiror of the transactions contemplated
hereby will not (i) violate any provision of any judgment, order or decree
applicable to Acquiror or (ii) require

 

2



--------------------------------------------------------------------------------

any consent, approval, or notice under any statute, law, rule or regulation
applicable to Acquiror other than (x) as required under the Exchange Act and the
rules and regulations promulgated thereunder and (y) where the failure to obtain
such consents or approvals or to make such notifications, would not,
individually or in the aggregate, prevent or materially delay the performance by
Acquiror of any of its obligations under this Agreement.

SECTION 3. Voting Agreement; No Appraisal Claims.

(a) At all times commencing with the execution and delivery of this Agreement,
at every meeting of the stockholders of the Company related to the Merger, the
Merger Agreement or any of the transactions contemplated thereby called, and at
every adjournment, postponement or recess thereof, and on every action or
approval by written consent of the stockholders of the Company, in each case, to
the extent any of the transactions, actions or proposals contemplated by clauses
(a)(i) through (iii) below are or will be considered, Stockholder (in
Stockholder’s capacity as a stockholder of the Company) shall, or shall cause
the holder of record on any applicable record date to, irrevocably vote the
Subject Shares:

(i) in favor of the adoption of the Merger Agreement (as it may be amended from
time to time) and in favor of each of the transactions contemplated thereby;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the transactions contemplated by the Merger Agreement (as
it may be amended from time to time); and

(iii) against any of the following actions (other than those actions that relate
to the transactions contemplated by the Merger Agreement (as it may be amended
from time to time)): (A) any merger, consolidation, business combination, sale
of assets, or reorganization of the Company or any of its Subsidiaries; (B) any
sale, lease or transfer of any significant part of the assets of the Company or
any of its Subsidiaries; (C) any reorganization, recapitalization, dissolution,
liquidation or winding up of the Company or any of its Subsidiaries; (D) any
material change in the capitalization of the Company or any of its Subsidiaries,
or the corporate structure of the Company or any of its Subsidiaries; or (E) any
other action that is intended, or could reasonably be expected to, prevent or
materially delay the consummation of the transactions contemplated by the Merger
Agreement.

(b) At all times commencing with the execution and delivery of this Agreement,
in the event that a meeting of the stockholders of the Company is held at which
any of the transactions, actions or proposals contemplated by clauses (a)(i)
through (iii) above are or will be considered, Stockholder shall, or shall cause
the holder of record on any applicable record date to, appear at such meeting or
otherwise cause the Subject Shares to be counted as present thereat for purposes
of establishing a quorum.

(c) At all times commencing with the execution and delivery of this Agreement,
Stockholder shall not enter into any Contract with any Person to vote or give
instructions in any manner inconsistent with the terms of this Section 3.

(d) Stockholder shall not exercise any rights (including under the Delaware
General Corporation Law) to demand appraisal of any Shares or exercise
dissenters’ rights with respect to the transactions contemplated by the Merger
Agreement.

SECTION 4. Transfer of the Subject Shares; Other Actions.

(a) Except as otherwise provided herein (including pursuant to Section 3 or
Section 5), the Stockholder shall not: (i) transfer, assign, sell, gift-over,
hedge, pledge or otherwise dispose (whether by sale, liquidation, dissolution,
dividend or distribution) of, enter into any derivative arrangement with respect
to, create or suffer to exist any Lien on or consent to any of the foregoing
(“Transfer”), any or all of the Subject Shares or any right or interest therein;
(ii) enter into any Contract with respect to any Transfer; (iii) grant any
proxy, power-of-attorney or other authorization or consent with respect to any
of the Subject Shares with respect to any matter

 

3



--------------------------------------------------------------------------------

that is inconsistent with the transactions contemplated by the Merger Agreement
or the provisions of the foregoing; (iv) deposit any of the Subject Shares into
a voting trust, or enter into a voting agreement or arrangement with respect to
any of the Subject Shares; or (v) knowingly, directly or indirectly, take, or
cause the taking of, any other action that would restrict, limit or interfere
with the performance of the Stockholder’s obligations hereunder, excluding any
bankruptcy filing.

(b) Notwithstanding the foregoing, the Stockholder may make (a) (i) Transfers of
Subject Shares by will, (ii) Transfers for estate planning or charitable
purposes, or (iii) Transfers to Affiliates of the Stockholder or (b) Transfers
of Subject Shares as Acquiror may otherwise agree in writing in its sole
discretion; provided, that a Transfer referred to in clauses (a) and (b) of this
sentence shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in writing to be bound by all of the terms of this Agreement.

(c) Any Transfer made in violation of this Section 4 shall be deemed null and
void.

SECTION 5. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Without in any way limiting any Stockholder’s right to vote the Subject
Shares in its sole discretion on any other matters that may be submitted to a
stockholder vote, consent or other approval, the Stockholder hereby irrevocably
grants to, and appoints, Acquiror and any designee thereof, such Stockholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Stockholder, to attend any meeting of the
stockholders of the Company on behalf of such Stockholder, to include such
Subject Shares in any computation for purposes of establishing a quorum at any
meeting of stockholders of the Company, and to vote all Subject Shares, or to
grant a consent or approval in respect of the Subject Shares, in connection with
any such meeting of the stockholders of the Company or any action by written
consent in lieu of a meeting of stockholders of the Company in accordance with
Section 3 hereof, in each case, solely in the event that Stockholder fails to
vote, consent or include the Subject Shares in accordance with Section 3 hereof.

(b) The Stockholder hereby represents that any proxies heretofore given in
respect of the Subject Shares, if any, are revocable, and hereby revokes such
proxies granted in connection with the matters set forth in Section 3 hereof.

(c) The Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 5 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. The Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and, except as set forth
in this Section 5 or in Section 8 hereof, is intended to be irrevocable in
accordance with the provisions of Section 212 of Delaware Law. If during the
term of this Agreement for any reason the proxy granted herein is not
irrevocable, then such Stockholder agrees that it shall vote its Subject Shares
in accordance with Section 5(a) above as instructed by Acquiror in writing. The
parties agree that the foregoing shall be a voting agreement created under
Section 218 of Delaware Law.

(d) Acquiror hereby acknowledges and agrees that the proxy set forth in this
Section 5 shall not be exercised to vote, consent or act on any matter except as
specifically contemplated by Section 5(a) and Acquiror agrees not to exercise
the proxy granted herein for any purpose other than the purposes described in
Section 5(a). The proxy set forth in this Section 5 shall be revoked, terminated
and of no further force or effect automatically without further action upon the
termination of this Agreement.

SECTION 6. Non-Solicitations. From and after the date of this Agreement, the
Stockholder agrees that it shall comply with the terms of Section 6.2 of the
Merger Agreement as if he or she were the Company and not permit the Company to
violate the terms thereof.

SECTION 7. Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary to carry out all of the provisions hereof, including all of the
parties’ obligations under this Agreement, including without limitation to vest
in Acquiror the power to vote the Subject Shares to the extent contemplated by
Section 5 hereof.

 

4



--------------------------------------------------------------------------------

SECTION 8. Termination.

(a) This Agreement, and all rights and obligations of the parties hereunder,
shall terminate immediately upon the earliest to occur of the following:

(i) the valid termination of the Merger Agreement;

(ii) the consummation of the Merger; and

(iii) the mutual written consent of Acquiror and the Stockholder.

(b) Notwithstanding anything to the contrary contained herein, if the Merger
Agreement is validly amended in any material respect and the Stockholder does
not consent to such amendment, the Stockholder shall have the right, in its sole
discretion (acting reasonably), to terminate this Agreement upon prior written
notice to Acquiror.

(c) Section 9 and Section 12 hereof shall survive the termination of this
Agreement.

SECTION 9. Expenses. All fees and expenses incurred in connection this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees or expenses, whether or not the Merger is consummated.

SECTION 10. Public Announcements. The Stockholder shall not, and shall cause its
representatives, not to, directly or indirectly, make any press release, public
announcement or other public communication that criticizes or disparages this
Agreement or the Merger Agreement or any of the transactions contemplated hereby
and thereby, without the prior written consent of Acquiror.

SECTION 11. Adjustments. In the event that (a) the number of issued and
outstanding Subject Shares or securities convertible or exchangeable into or
exercisable for Subject Shares changes as a result of a reclassification, stock
split (including a reverse stock split), stock dividend or distribution,
recapitalization, merger, issuer tender or exchange offer, or other similar
transaction, or (b) the Stockholder shall become the beneficial owner of any
additional Company Shares, then the terms of this Agreement shall apply to the
Company Shares held by the Stockholder immediately following the effectiveness
of the events described in clause (a) or the Stockholder becoming the beneficial
owners thereof as described in clause (b), as though, in either case, they were
Subject Shares hereunder. In the event that the Stockholder shall become the
beneficial owner of any other securities entitling the holder thereof to vote or
give consent with respect to the matters set forth in Section 5 hereof, then the
terms of Section 5 hereof shall apply to such other securities as though they
were Subject Shares hereunder.

SECTION 12. Miscellaneous.

(a) Certain Definitions. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to such terms in the Merger Agreement.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via email (with acknowledgment of receipt (including
automatically generated delivery or read receipts)) to the parties at the
following addresses:

If to the Stockholder, to the address or email address set forth on Schedule I
hereto:

 

5



--------------------------------------------------------------------------------

If to Acquiror, to:

Elastic N.V.

800 West El Camino Real, Suite 350

Mountain View, CA 94040

Attention: Office of the General Counsel

Email: legal@elastic.co

and with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

One Market Plaza

Spear Tower, Suite 3300

San Francisco, California 94105

Attention: Mike Ringler

Facsimile No.: (650) 493-6811

Telephone No.: (415) 947-2011

Email: mringler@wsgr.com

(c) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(d) Counterparts. This Agreement may be executed in in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. The exchange of a fully executed Agreement (in
counterparts or otherwise) by electronic transmission in .PDF format or by
facsimile shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

(e) Entire Agreement, No Third-Party Beneficiaries. This Agreement, the Schedule
hereto, and the documents and instruments and other agreements among the parties
hereto referenced herein constitute the entire agreement among the parties
hereto with respect to the subject matter of this Agreement and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter of this Agreement, and are not
intended to confer upon any other person any rights or remedies hereunder.

(f) Governing Law and Venue; Waiver of Jury Trial; Specific Performance.

(i) This Agreement, and all claims, causes of action (whether in contract,
tort or statute) or other matter that may result from, arise out of, be in
connection with or relating to this Agreement (including the Merger Agreement
and any transactions contemplated by the foregoing), or the negotiation,
administration, performance and enforcement of the foregoing, including any
claim or cause of action may resulting from, arising out of, in connection with,
or relating to any representation or warranty made in or in connection with the
foregoing (the “Relevant Matters”), shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof, including its statutes of limitations. Each of the
parties hereto irrevocably consents to the exclusive jurisdiction and venue of
the Court of Chancery of the State of Delaware in connection with any Relevant
Matter (or, only if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware).

(ii) Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware (or,
only if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware in connection with any matter based upon or arising out of the Relevant
Matters, agrees that to the service of process out of any of the aforementioned
courts in any such action or proceeding by the delivery of copies thereof by
overnight courier to the address for such party to which notices are deliverable
hereunder. Any such service of process shall be effective upon delivery. Nothing
herein shall affect the right to serve process in any other manner

 

6



--------------------------------------------------------------------------------

permitted by Law. The parties hereto hereby waive any right to stay or dismiss
any action or proceeding in connection with any Relevant Matter brought before
the foregoing courts on the basis of (i) any claim that it is not personally
subject to the jurisdiction of the above-named courts for any reason or that it
or any of its property is immune from the above-described legal process,
(ii) that such action or proceeding is brought in an inconvenient forum, that
venue for the action or proceeding is improper or that this Agreement may not be
enforced in or by such courts, or (iii) any other defense that would hinder or
delay the levy, execution or collection of any amount to which any party hereto
is entitled pursuant to any final judgment of any court having jurisdiction.
Each party hereto hereby agrees not to commence any legal proceedings with
respect to a Relevant Matter except in such Court of Chancery (or, only if the
Court of Chancery of the State of Delaware declines to accept jurisdiction over
a particular matter, in any federal court within the State of Delaware).

(iii) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ACTIONS OF ANY
PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, OR ANY OTHER RELEVANT MATTER.

(iv) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed by any party or were
otherwise breached by such party. It is accordingly agreed that, prior to the
termination of this Agreement pursuant to Section 8, the non-breaching party
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement by the other party and to enforce specifically the terms and
provisions of this Agreement against the other party, this being in addition to
any other remedy to which such party is entitled at law or in equity, and each
party hereby waives any requirement for the posting of any bond or similar
collateral in connection therewith. Prior to the termination of this Agreement
pursuant to Section 8, each party hereby agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that (i) the other party has an adequate remedy at law or (ii) an
award of specific performance is not an appropriate remedy for any reason at law
or in equity.

(g) Assignment. This Agreement shall not be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party. Subject to the preceding sentence, but without
relieving any party hereto of any obligation hereunder, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns.

(h) Severability of Provisions. In the event that any provision of this
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

(i) Modification or Amendment. Subject to applicable law and except as otherwise
provided in this Agreement, this Agreement may be amended, modified and
supplemented by written agreement of the parties hereto. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties hereto.

(j) Capacity as Stockholder. The Stockholder signs this Agreement solely in the
Stockholder’s capacity as a stockholder of the Company, and not in the
Stockholder’s capacity as a director, officer or employee of the Company or any
of its Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary
of any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of the
Company in the reasonable exercise of his or her fiduciary duties as a director
or officer of the Company or in his or her capacity as a trustee or fiduciary of
any employee benefit plan or trust of the Company or prevent or be construed to
create any obligation on the part of any director or officer of the Company or
any trustee or fiduciary of any employee benefit plan or trust of the Company
from taking any action in his or her capacity as such director, officer, trustee
or fiduciary.

 

7



--------------------------------------------------------------------------------

(k) No Ownership Interest. Until receipt of payment in full by the Stockholder
for all of its Subject Shares pursuant to the Merger Agreement, except as
otherwise provided herein, nothing contained in this Agreement shall be deemed
to vest in Acquiror any direct or indirect ownership or incidence of ownership
of or with respect to the Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Stockholder, and Acquiror shall have no authority to manage, direct,
restrict, regulate, govern, or administer any of the policies or operations of
the Company or exercise any power or authority to direct the Stockholder in the
voting of any of the Subject Shares, in each case, except as otherwise provided
herein.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

ELASTIC N.V. By:      

Name:

 

Title:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

STOCKHOLDER By:       Name: SPOUSE OR DOMESTIC PARTNER OF STOCKHOLDER (IF
APPLICABLE) By:       Name:

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 


Name and Address

   Number and
Series of
Company Shares      Number and
Series of
Company
Warrants      Vested Options      Unvested Options  

Total:

     XXX           XXX        XXX  